Citation Nr: 0925814	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1946 to June 1946 
and from January 1949 to October 1949, with additional 
service in the Army National Guard.  The appellant seeks 
surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the appellant's previously denied claim of 
entitlement to service connection for the cause of the 
Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.

REMAND

Additional development is necessary prior to further 
disposition of the claim. 

In a claim filed in March 2001, the Veteran reported Social 
Security Administration income.  Then, in the appellant's 
December 2003 claim for death benefits, she reported that she 
also received Social Security income.  In April 2007, the RO 
attempted to obtain the Veteran's Social Security 
Administration records.  No response is of record.  
Therefore, further inquiry should be undertaken to determine 
whether the Veteran was awarded Social Security disability 
benefits, and, if so, the nature of that disability in 
relation to the appellant's claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and clarify 
whether the Veteran was in receipt of 
disability benefits or retirement 
benefits from the Social Security 
Administration.

2.  If the Veteran was in receipt of 
disability benefits from the Social 
Security Administration, contact the 
Social Security Administration and 
request that agency to provide a copy of 
the administration decision granting the 
Veteran disability benefits as well as 
the medical records upon which the 
decision is based.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the 
appellant, issue a supplemental statement 
of the case.  Allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


